THOMPSON, Presiding
Judge, concurring specially.
I write specially to reiterate that the settlement agreement at issue in this matter provided for the application of the substantive law of the State of Florida. Therefore, in determining the propriety of the trial court’s judgment allowing the mother and the children to relocate, this court has cited opinions of the Florida courts, which govern our analysis. How this matter might have been decided under Alabama law was not a question before this court, and our holding in this opinion should not be read to apply to cases arising under Alabama’s Parent-Child Relationship Protection Act, § 30-3-160 et seq., Ala.Code 1975.